P
     THEA=~~ORNXCY         GENERAL
              OF   TEXAS




 r




..
               Xt iriemu4 rdtluhle to quota intailltoatio&8
     8, 10 od U of the Airfoi the UgIalatareuh$ohrjoakd Thea
     Epotd   DirtAet Oourt ri Orage Oount~,Same, aab the; WI
               ~ootloa8. %eid    l
                                 QulU M8trlrt         Goart    OJ
         Qr 8co co au a t$TOP,S,ma tmar vth l*  Aut,      sh a lla n-
          IumUo r O     ~UDO to $ X%a ptut!na explr8tioa        o ?to u r
         t4) you8 fron tbr drta rgon UhSoh thlr       Aut    kO8m I
         offrotlieaad all t&ma md      alrfoa6thueof lhmll,
         r p o tbm
                n lxplrruu¶   u. tw  r6 )7 M ntr o the      r 4 a te
         this Aat krosra lttootitolk 8&i bum              M @O turthr.
         toru an6 utrot     whata4mvmr.-


.-
    and the Dlotrlrt 8aUgoa of thlaetate,. me Ul bra OC
    tba Utah d Tmmawlth rsferw to the DlatriotOomta
    a&I Dlatrletfm 8 shall k bmw4 rqwlly lp p Ur *Ue
    $oaeLaUpbr~l"FIatrletOmrttcr@rwsOoaat          Tuna,
    rd tha 8udp thereof,   axupt as haelm spool8 It lt
    ap*G*
                   lith& g la & ta rlot itssew1 1llle4
                                                  4     a ua io n
              & mn6e4     c r o tla 8 l the &t aa as to there-




         2% la lppmont   tht   thlr   court   wn   Got   uuted   aa   (ius
sot alat w 8lv lt21m4t~1. rmbloa of the QoutlOutluan,                 b-
finh g
     It81 l
          1poolf~tng
            4      ltr sar:a4btha       but tint it wn8 m&r4
by the laglalaton la rlrtueet thmt pnlaloa af ArtlrlaI,
8.eti.n1, a6 t&o Qonmtltutlanwhlohma&al
              tin             nay la ta b llr
                    Lo~lUrturar            mohb mtherrourta
         mF.cIAewO&        willi      ~*#@am~u,A9~,~,                   !
         U’thatUeotlolrnn4           ISI*ullik@tl~t~
         Uil8e for tour aeraas pXWl404 b#lew h the &S4~s%i4
P.       00witrrti0w  ~e;~*aarr~.
                       f
                       &emoh        as Sb Gpoobl Diatrlrt        Oart   of Om        Nutty
         by tm aproar          Wl81~           lt
                                          l th e        wlu ln fore.,oall
                                                                       9 m               hm
         lx~stb4bolbsl4 r ubuarr25, 1939,the Uwtlu  Of 'llwabar,193b,
         U4 met savmth e   lSrot to k uph&w Uwa4lth la dfloo boya
         the & a te
                  th o p?alded
                       a                         U the loart.
                                fm the e-mlratlorr
                       TM dr@mld        aandment    So mortlu      8 U 8he wlglul         Mt
         did up t,U louar, ban the dhat to @ruts onokhar loart                          mm
         did it lll~nythiytcaWm orlelnelAot,othelthm~po&o
         another4ateuheathe loart ahoulawme                     to lxlat. All btbu pe-
         rlrloiwoitiw rrtmree6mtisud lnfulltmc# m4 tireot. Isotb0y
         Uertioa, Utoroioro, wa nu@surT to k he14 tar the purposee@
         leotlJIg   8M ueua u     to 884ge M ur UthI M the lp ir mtlauo Us
         trom,wlt$eh*Ul~~~aamr~2~              1939. !he qua*tlonthw ol8ea
         rmn mhooa4Ulb 8lortlr Emvo Lw n huat n i8 not balwd,that
                     MsW?   to  that  qUe8tian  am  k   gltur   than  to  ut t-8  it
         Z    E4:uo41      lloetl0ahol& &IIItOVmnkr 1938 whlrh ~48 *ito f&g*
         u*oua      But      eo4ln6 the tit0   whoa tdo       MAlth~a.~nt        tam
         wall bwe orpI? e4, $hat 18 to 84, hmur~ 85, 1939.




                     It aeommrlly lppmrah0mJaw      atrtuaatthat a0 poMtlea1
              r tfnc&ntke a loadidate rer thla oiflaeto k&vote4 apea at tha
         rsneralUeotiar ti.1938and it la, therefon, to k llUure4 th8tOh
         prlmrr lloottoaotflrerr   1l4 hot 8oasM~ any 8-b 8Zflmtznttg k
         t%fiod at aslI Qoneml 2le8tloa. This   tirtrkow the
         llootlC!UUil~rl 414 808 bStI-OyLhm d&t Of t&O CL  Is"itlr4wtera
         to lleotl & 4 g 8US thlr court rt that Ueotlor for %t la not ln-
         t0nbrd th tlitlsms   *hall k 4lUrmohl804 by k.kw~ af u*etio8
         0riiour to p4rrorntb0l.z4e&a. h.ltgelt    vs. Ulahaa, l4b G. It*
         (0, A..)lS6 (Writ+z Emm              dlm.iu.4). Tu.         *tar!Td. I6 .~?.lOb7.
                        It has boaarirloualy    bald and popor   80         latlm    SptItlOr
         ot    thla   Dmpartnont, that   whan no pua~*a   naw amaua             ou the bellat
         to bo votoltar to w            putlerrluUilee b tb GenuU                   Xloetlon~
         ttuiotora       ltad&   Ueothnlnntha           rlehtto WlW-lnrthe8am     ot
     .   th, puma        $hoy (iamb t@ *Iti   b       BWh dib,    lrd 15 mh )um
         k qmdltld to bud 8~ uilw                  l!& rwolvoa a rsJa&tt fd the votaa
         ur $
            inulal*otlmA, it  la 0 va11aolootlaomaa lltohpraonrlll
f--.
 __    .




                                            ur&rr, thaotore, lm thmt                   it
           r n8M wua y th r ~     r a lua 4 8tata th l8
                            tth a k                    o r fim
                                                             h tlm
           Omaml Xlootloa la t938 la t!u mm80 thhrtw~mtb propor  tir  to
           lloot the 8wcamor to ZrUip M8rulith tb inutmboat. Im yau
           leo n& quutlm  th r luwa U, tltar  fm 80 ~eoma in this oSrlw
           u d tuuuy ns 1939. To your thlre   q~r~Uoa  t i 0 aauor im
           thnt -40 Urr.4!thm. rleotlond 1936 wns not ror a tam laaewli~
           the llteo r th ema r t             at dt!m
                                 OSit r x la to      tirw o flid rlutfoaa
           The la8nr  to rqar fourth qmotlon la thet thm %rltein*  ntu
           ala olootJudgruerWth to amthu turaf        orrlao metar l tull
           I,yur ta8         that   la to $rnnrr      25 1943. To fourtffthquutfou,
           the uawu fa thmt tho oomi88!on frnuedby thm Oommmr .a4 Iran-
           Wry 02 l?t*terU1 sot uplro cu1f*anu 25, 1939. To rat2 a&ah
            umtla      the   aunr     fa t!mt   the   am&u Ion of thr   omanu   *mua
           8